DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-6, 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rong et al. Publication No. US 2009/0295470.
	Regarding claims 1, 16, Rong discloses an integrated circuit, comprising:
a control circuit [Fig. 3, MN1] coupled between a first voltage terminal [Fig. 3, 16] and a first node AP, 38], and configured to generate an initiation voltage at the first node; and
a first voltage generation circuit [Fig. 3, M1, 32] and a second voltage generation circuit [Fig. 3, M2, 34] that are coupled to a first capacitive unit [Fig. 3, C2] at the first node and coupled to a second capacitive unit [Fig. 3, C1, 14]  at a second node [Fig. 3, AN, 36],
wherein the first voltage generation circuit is configured to generate, in response to the initiation voltage at the first node, a first control signal based on a first supply voltage from a second voltage terminal to the second voltage generation circuit, and
the second voltage generation circuit is configured to generate, in response to the first control signal received from the first voltage generation circuit, a second control signal to the first node, based on a second supply voltage, different from the first supply voltage, from the first voltage terminal [par. 0016 to par. 0018].
	Regarding claim 2, Rong discloses that the control circuit comprises:
a transistor [Fig. 3, transistor MN1] having a source coupled to the second voltage terminal and a drain and a gate that are coupled to the first node [as shown].
	Regarding claim 3, Rong discloses that the initiation voltage generated by the control circuit is associated with a threshold voltage of the transistor [Fig. 3, threshold voltage of MN1] and the first supply voltage.
Regarding claim 4, Rong discloses that the first capacitive unit is coupled between the first node and the second voltage terminal [Fig. 3, C2 is coupled between AP and 16], and the control circuit and the first capacitive unit are configured as an electrostatic discharge path between the first voltage terminal and the second voltage terminal [abstract, par. 0016].
Regarding claim 5, Rong discloses that the first control signal is associated with a voltage level of the second node, and the second control signal is associated with a voltage level of the first node [par. 0016 to par. 0019, abstract].
Regarding claim 6, Rong discloses that the first voltage generation circuit comprises a P-type transistor [Fig. 3, M1] having a gate coupled to the first node and a drain coupled to the second node, and
the second voltage generation circuit comprises a N-type transistor [Fig. 3, M2] having a gate coupled to the second node and a drain coupled to the first node.
Regarding claim 9, Rong discloses that the control circuit comprises:
a transistor having a source coupled to the first voltage terminal and a drain and a gate that are coupled to the first node [Fig. 3, MN1 coupled to VSS and drain and gate of MN1 is coupled to AP], wherein when the first voltage terminal is a ground terminal [Fig. 3, VSS], the initiation voltage equals to a threshold voltage of the transistor;
wherein the second voltage generation circuit is configured to pull down a voltage of the first node to a ground voltage of the ground terminal [par. 0017 to par. 0019].
Regarding claim 10, Rong discloses that the second voltage generation circuit comprises: a transistor having a first terminal coupled to the first node, a second terminal coupled to the first voltage terminal, and a control terminal coupled to the second node [Fig. 3, transistor M2 having a first terminal coupled to AP, a second terminal coupled to VSS, and gate terminal coupled to node AN];
wherein the second voltage generation circuit and the first capacitive unit are configured as an electrostatic discharge path to direct an electrostatic discharge current from the first voltage terminal, through the first capacitive unit, and the first terminal and the second terminal of the transistor, to the second voltage terminal [the discharge path of C2 and M2 as shown].
	Regarding claims 11-15, the claim limitations disclose the detailed semiconductor structure of the integrated circuit of claim 1.  Rong discloses all the elements and the connections between the elements of Claim 1 are rejected by Rong. Therefore, Rong inherently disclose the detailed semiconductor structure of the integrated circuit.
	Regarding claims 17-20, all the claim limitations are repeated here and are rejected in the above claims using Fig. 3 and specification. 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 7: The prior art does not disclose that the first voltage generation circuit comprises a plurality of first transistors coupled in series with each other and the second voltage generation circuit comprises a plurality of second transistors coupled in series with each other, wherein the control circuit comprises a plurality of third transistors coupled in series with each other; wherein a number of the plurality of first transistors is different than a sum of a number of the plurality of second transistors and a number of the plurality of third transistors. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836